Citation Nr: 1033429	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-28 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a fractured right (major) clavicle since March 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

A Decision Review Officer (DRO) hearing was held in March 2008.  
A videoconference hearing before the undersigned Veterans Law 
Judge was held in March 2009.  Transcripts of both hearings are 
associated with the claims file.  

In April 2009, the Board remanded the case for additional 
development.  In May 2010, the Board denied entitlement to a 
rating in excess of 20 percent for the residuals of a fractured 
right clavicle for the period prior to March 10, 2009.  The issue 
regarding the appropriate evaluation for residuals of a fractured 
right clavicle for the period since March 10, 2009 was remanded 
for further development.  The case has since returned to the 
Board.  

In August 2010, additional evidence was received at the Board.  
Specifically, current authorizations for release of medical 
records from 2008.  As noted above, the issue is limited to the 
period since March 10, 2009.  Accordingly, no further action is 
necessary and a remand to obtain such records would serve no 
useful purpose.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran failed to report for a VA examination scheduled in 
conjunction with his increased rating claim; he has not provided 
good cause for his failure to appear.  


CONCLUSION OF LAW

The claim of entitlement to a rating in excess of 20 percent for 
residuals of a fractured right (major) clavicle since March 10, 
2009 is denied due to the Veteran's failure to report, without 
good cause, for a VA compensation examination.  38 C.F.R. § 
3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, a May 1956 rating decision granted entitlement to 
service connection for residuals of a right clavicle fracture and 
assigned an initial noncompensable evaluation, effective February 
1956.  A June 2000 rating decision granted a 20 percent rating, 
effective December 1999.  VA received the Veteran's current claim 
for an increased rating in November 2005.  In January 2006, the 
RO continued the 20 percent evaluation.  The Veteran disagreed 
and subsequently perfected this appeal.  As noted in the 
introduction, in May 2010, the Board denied a rating in excess of 
20 percent for the right clavicle disability prior to March 10, 
2009.  Thus, this decision focuses on the period since March 10, 
2009.  

Applicable rating criteria provide for a 20 percent evaluation 
for both the minor and major side for limitation of motion to 
shoulder level.  A 30 percent evaluation is warranted for the 
major side when range of motion is limited to midway between side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).  

The May 2010 remand directed that the Veteran be scheduled for a 
VA examination to determine the current severity of the right 
clavicle disability.  The Board also directed that in the event 
the Veteran did not report for the examination, documentation 
must be obtained which shows that notice scheduling the 
examination was sent to the last known address prior to the date 
of the examination.

By letter dated June 1, 2010, the Appeals Management Center (AMC) 
notified the Veteran that it had asked the VA Medical Center to 
schedule him for an examination and that if he could not keep the 
appointment or wanted to be rescheduled, he should contact the 
medical facility as soon as possible.  The letter further advised 
that when a claimant fails to report for an examination without 
good cause, the claim will be rated based on the evidence of 
record, or even denied.  Examples of good cause were provided.

On June 1, 2010, the AMC requested a VA joints examination.  
Compensation and Pension exam results printed June 28, 2010 
indicate that the Veteran failed to report for examination.  

In the July 2010 supplemental statement of the case, the AMC set 
forth the complete text of 38 C.F.R. § 3.655 and notified the 
Veteran that he was considered to have failed to report for the 
examination.  The Veteran was provided 30 days to respond, but 
did not.  The Board observes that the supplemental statement of 
the case was sent to the Veteran's address of record and was not 
returned as undeliverable.  

In the August 2010 written brief presentation, the representative 
noted that other than a computer printout which indicates that 
the Veteran failed to report, there was no correspondence of 
record that would indicate that the Veteran was ever notified of 
the impending examination.  

The Board acknowledges that the claims file does not contain the 
letter specifically notifying the Veteran of the scheduled 
examination, and that the May 2010 remand requested that such 
documentation be provided.  Notwithstanding, the United States 
Court of Appeals for Veterans Claims (Court) has acknowledged 
that VA's procedures regarding examinations do not include 
placing a hard copy of the original appointment letter in the 
claims file and has determined that, under the presumption of 
regularity, it is presumed that the Veteran received notice of 
the examination.  Specifically, the Court stated that "because 
the regular practices of VA do not include maintaining a hard 
copy of the veteran's notice of his/her scheduled VA examination, 
the absence of any such copy from the claims file cannot be used 
as evidence to demonstrate that [a] notice was not mailed."  
Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  

In reviewing the examination request, it appears that the 
Veteran's address was correctly listed and therefore, the 
presumption of regularity applies.  While the written brief 
presentation raised concerns regarding notification of the 
examination, the representative did not assert any evidence of 
non-receipt other than the absence of the file copy.  Thus, the 
presumption of regularity has not been rebutted.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, and 
in the absence of clear evidence to the contrary, it must be 
presumed that they have properly discharged their official 
duties).  

The AMC clearly attempted to obtain the requested examination and 
the Board finds that the remand directives were substantially 
complied with.  See Dyment v. West, 13 Vet. App. 141 (1999).  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a).  

In sum, the Veteran failed to report for a VA examination 
scheduled in conjunction with his increased rating claim and he 
has not provided good cause for his failure to appear.  
Consequently, the claim must be denied.  38 C.F.R. § 3.655.

Further discussion regarding VCAA notice and assistance is not 
required as the claim is being denied pursuant to 38 C.F.R. 
§ 3.655.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law);




ORDER

Entitlement to a rating in excess of 20 percent for residuals of 
a fractured right (major) clavicle since March 10, 2009 is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


